 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnderwriters Adjusting Company and Teamsters Lo-calNo.1 (American Communications Association)a/w InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America.Case 22-CA-5758October 29, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn June 21, 1974, Administrative Law JudgeGeorge L. Powell issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.This Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent consistent herewith and to adopt his recom-mended Order.Because the instant case is both an outgrowth anda continuation of prior unfair labor practices com-mitted by this Respondent against the same Union, abrief history of the tortured relations between theseparties is useful. On March 6, 1968, the Union wascertified in separate units as the bargaining repre-sentative of Respondent's claims adjusters, examin-ers,and investigators employed at Respondent'sNew York City and Newark, New Jersey, branches.On the following day, Respondent refused theUnion's request to bargain collectively with it. Un-fair labor practice charges were subsequently filed bythe Union, a complaint was issued on June 26, 1968,and the Board handed down a Decision and Order inwhich it found that Respondent had engaged in un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act.' The Board's Order re-quired Respondent to bargain in good faith with theUnion. On April 15, 1969, the United States Court ofAppeals for the Second Circuit enforced the Board'sOrder.2 Thereafter, Respondent filed a petition forcertiorari, which was denied on November 10, 1969.'Following the denial of Respondent's petition forcertiorari, the Union renewed its request to bargainwith Respondent and negotiations began on Decem-iContinental InsuranceCompany,172 NLRB406 (1968)2Continental InsuranceCompany v N L R B,409 F 2d 7273Continental InsuranceCompany v N L R B,396 U S 902ber 5, 1969. However, some 27 bargaining sessionslater, plus 4 meetings in which the parties discussedbargaining grievances, the parties again found them-selves locked in litigation before this Board. Thus, onJune 9, 1970, the Union filed charges against Re-spondent alleging that Respondent was not bargain-ing in good faith. A complaint issued and, on July 11,1973, the Board affirmed,in toto,the carefully docu-mented decision of Administrative Law Judge Her-bert Silberman, finding that Respondent had en-gaged in bad-faith bargaining within the meaning ofSection 8(a)(5) and (1) of the Act.4 In so doing, theBoard relied on the entire scope of Respondent's bar-gaining conduct, which included,inter alia,(1) uni-laterally transferring employees out of the Newarkbargaining unit to its newly created Hackensack,New Jersey, office; (2) taking unreasonable and arbi-trary positions throughout the negotiations; (3) refus-ing to include age, sex and union activities in its no-discrimination clause; (4) insisting on contract pro-posals that offered less benefits than those the em-ployees currently enjoyed; and (5) generally makingproposals that had the net effect of degrading theUnion before its members and undermining theUnion's efforts to reach a fair collective-bargainingagreement. Among these proposals, the Administra-tive Law Judge singled out for special criticism,intera/ia,theCompany's vacation, holiday, discharge,company car, health, welfare, and retirement propos-als.The Board again ordered that Respondent bar-gain with the Union in good faith upon the Union'srequest.Subsequent to the Administrative LawJudge'sDecision in that case the parties resumedtheir negotiations in connection with the New York-Newark units and Respondent did modify some ofits contract proposals. On April 9, 1974, the CircuitCourt of Appeals for the Second Circuit granted en-forcement of the Board's Order,' noting that therewas ample evidence to support the Board's findings.This brings us to the instant case. As indicatedsu-pra,at least some of the employees in the Hacken-sack branch were originally members of the Newarkbargaining unit who were unilaterally transferred bythe Company to Hackensack without first consultingwith the Union. In this regard, it is worth noting that,when confronted by the Union about the unilateralContinental InsuranceCompanyand UnderwritersAdjusting Company,204 NLRB 1013Chairman Miller concurred in part and dissented in part He Joined theBoard in its conclusion that Respondent had violated Sec 8(a)(5) and (1) ofthe Act byfailing to notify the Union in advance of Respondent's intent totransfer employees from one of the units to a new office in Hackensack,New Jersey(the office here in question), and by unilaterally establishingovertime rates for the work of packing and shipping its files to the newHackensack office Otherwise he dissented from the 8(a)(5) violations foundby his colleagues5Continental InsuranceCompany v N L R B,495 F 2d 44214 NLRB No. 58 UNDERWRITERS ADJUSTING CO.389transfer of these employees, Respondent emphatical-ly contended that it would not recognize the Unionas the collective-bargaining representative of the em-ployees at the Hackensack branch unless the Unionobtained the Board's certification. The Union there-after filed a petition and, on May 31, 1973, it wascertified by the Board as the collective-bargainingrepresentative in a unit of claims adjustors, claimsexaminers,and claims representatives employed byRespondentat itsHackensack office.The parties held two collective-bargaining sessionsin connection with the Hackensack unit-on July 23and November 30, 1973. Prior to their first meeting,the Union submitted to the Company a contract pro-posal which, except for a few minor changes and anincrease in its wage demand, was identical to theoriginal proposal it had made to the Company in1969 in connection with the New York-Newark ne-gotiations. At their first meeting, by way of counter-proposal, Respondent offered the final contract pro-posal which it had made in the New York-Newarknegotiations. Unlike that offer, however, Respondentfailed to make a wage proposal. During this meeting,the parties went over the Union's proposal, but noprogress was made toward agreement.At the November 30 bargaining session, Respon-dent again insisted upon its last New York-Newarkcontract, but it indicated that it would consider itswage position and would be prepared to make awage proposal. This it never did. The Union, in turn,indicated that it was willing to accept all of theRespondent's proposals on fringe benefits, as it hadultimately done in the New York-Newark negotia-tions,but it insisted on mandatory arbitration ofgrievances, layoffs in reverse order of seniority, over-time on a daily and weekly basis, an improvement intheCompany's overly broad management rightsclause, and a "decent" wage increase. Respondent,on the other hand, remained adamant and made noconcessions.'The meeting broke off without anagreement being reached.Subsequent to the November 30 meeting, WilliamBender, the Union's chief negotiator, consulted withthe unit employees regarding Respondent's requestthat the Union reconsider its position in the areasthat were keeping the parties apart. In early January1974, Bender telephoned Frederick Shea, one of theCompany's negotiators, as well as one of its attor-neys, and informed him that the Union did not wishto change its position. Shea responded that, in lightof the Union's position, a discussion with respect to6At this meeting, Respondent did submit two proposals-one a bulletinboard proposal and the other a visitation rights proposal However, Respon-dent had already made these proposals at the New York-Newark negotia-tions and they had been found objectionableto the Unionwages would not present an opportunity to resolvethe impasse between the parties. Bender answeredthat this depended on what wage proposals Respon-dent was willing to make. Shea indicated that theCompany's wage proposal would not be substantiallydifferent from what the Company had offered intheirNew York-Newark negotiations and that hesaw no sense in continuing to meet further unless theUnion modified its position. Bender insisted, asking"are you going to make a wage proposal?" Shea re-sponded, "There is no sense in doing it at the presenttime." The parties then agreed that Shea would sendBender a letter, apparently to formalize theCompany's position. Subsequently, Shea sent Benderthat letter, dated January 15, 1974, expressing theCompany's willingness to resume negotiations but in-dicating that "the Company had not changed its po-sition on the same contractual issues. . . .[and] I donot believe any useful purpose would be served bysuch a meeting, even though the Company has notyet made a wage proposal at Hackensack." After re-ceiving Shea's letter, the Union made no further ef-forts to meet with the Company and, instead, filedthe unfair labor practice charges presently before theBoard.The foregoing amply demonstrates that the instantcase is, in essence, nothing more than another epi-sode in the evolving bargaining saga between thesetwo parties. It is evident that, although the battleground has shifted to Hackensack, the participantsare thesameand their respective bargaining posi-tions remain substantially as they were in the NewYork-Newark negotiations. Therefore, in dealingwith the instant case it is important that we remaincognizant of what the court of appeals had to saywith respect to Respondent's bargaining tactics inthe case involving these parties in connection withthe New York-Newark negotiations. In granting en-forcement of the Board's Order in the prior case, thecourt found ample evidence in the record to supportthe Board's finding that Respondent had engaged inbad-faith bargaining. In fact, the court found it un-necessary to analyze in detail each aspect of theCompany's offensive conduct on which the Board re-lied to establish Respondent's overall bad faith.However, the court did consider some of the moresalient examples of the Company's insincerity andconcluded,Viewed in its entirety the record reveals that theCompany pursued a pattern of tactics designedto delay the negotiations as long as possible, todenigrate and undermine the Union, to make itimpossible for the Union to reach a collectivebargaining agreement without virtually surren- 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDdering its right to represent the employees in dis-putes over working conditions, and to make itappear to the employees that they would beworse off with Union representation and a col-lective bargaining agreement than if they hadneither [495 F.2d at 481.As the foregoing aptly describes Respondent's con-duct here, despite the absence of unlawful unilateralaction, we rely on the opinion of the court of appealsin the prior case in assessing Respondent's conducthere.In its brief, Respondent makes much of the argu-ment that the Company's overall conduct in theHackensack negotiations, including its pattern ofbargaining and its modified proposals, changed radi-cally from the totality of the circumstances which ledthe Administrative Law Judge, the Board, and thecourt of appeals to find that Respondent had en-gaged in bad-faith bargaining at their New York-Newark negotiations. We disagree. And, while we donot fully subscribe to the Administrative Law Judge'scharacterization of the Company's negotiating prac-tices here as nothing more than a "mirror's image" ofits practices at the New York-Newark negotiations,we do find that the Company's later proposal did notsignificantlymodify the New York-Newark propos-alswhich the Board and the court of appeals reliedon as evidence of the Company's insincerity in itsdealing with the Union. To be sure, the Company didmake some modifications in its contract proposalsafter the Administrative Law Judge's Decision issuedin the latest New York-Newark litigation. However,whether the modifications that Respondent did makewere minor, as described by the Administrative LawJudge here, or whether they were substantial, as Re-spondent contends, they were too few and, in ouropinion, failed to cure the criticisms that the court ofappeals made of Respondent's whole package pro-posal. Stripped of their lengthy and confusing redac-tion, the essentials of Respondent's proposals retain,as in the prior case, a calculated design to denigratetheUnion before its members, to undermine theUnion's efforts to reach a meaningful collective-bar-gaining agreement by requiring it virtually to waiveitsstatutory right to bargain over matters fallingwithin the scope of the employees' working condi-tions, and to create among the employees the appear-ance that they would be better off if no contract weresigned. Such is the effect of the Company's health,welfare, and retirement proposal, its vacation pro-posal, its holiday proposal, its management rightsproposal, its no-discrimination proposal, and itscompany car proposal, all of which remained sub-stantially or completely unchanged despite the Ad-ministrative Law Judge's criticisms in the prior caseand the court's total enforcement of the Board's Or-der therein.Another example of Respondent's evasive negoti-ating tactics from which bad faith can be discerned isfound in its grievance, arbitration, and no-strike pro-posals.In itsbrief, the Company points out that, sub-sequent to the issuance of the Administrative LawJudge's Decision in the case involving the New York-Newark units, Respondent modified these proposalsby eliminating any restrictions on the Union's rightto strike over grievances that the Company refused toarbitrate.However, Respondent left unchanged theCompany's proposal defining "a grievance," whichlimits the Union's right to strike to a handful of in-substantialmatters of dispute. According to theCompany's contract proposal, the term "grievance"means, "Any alleged violation by the Company ofthe clear and unambiguous terms of the language ex-plicitly set forth in this. . . ." In criticizing this pro-posal, the court of appeals stated,Acceptance by the Union of the Company'sproposal would have constituted a waiver of anyright to process a grievance or strike arising outof any matter not specifically covered in theAgreement and, at the time it made this propos-al, the Company was insisting on including onlya limited number of subjects in the contract.[495 F.2d at 49.]By insisting on the same definition of the word"grievance," Respondent in fact disregarded the cruxof the court's criticism, which went to the total effectof that portion of the Company's proposal. The criti-cism of the court remains apposite in the instant casebecause the net effect of Respondent's "modified"proposals is still to require the Union to surrender itsstatutory right to represent employees over mattersthat clearly fall within the scope of their employmentconditions and, as in the prior case, the Companystill insists on including only a limited number ofsubjects in the contract. Respondent's cosmetic mod-ifications of a contract proposal that had alreadycome under direct fire by the court of appeals is,therefore, further evidence of an insincere pattern ofbargaining practice designed to destroy the Union.Another company proposal that remained sub-stantially unchanged despite the court's criticismswas its vacation proposal. In this respect the courtstated,.. . with respect to vacations the Company'ssole representative for some time took the ex-traordinary position that vacations were not an UNDERWRITERS ADJUSTING CO.earned right but were provided to enable em-ployees to do a better job for the Company. Hethen proposed stringent eligibility requirementsthat disregarded existing practices permittingemployees to select their vacations on the basisof seniority. [495 F.2d at 49.]Respondent's insistence on the almost identical vaca-tion proposal fits perfectly with the rest of its poorlyconcealed scheme to undermine and denigrate theUnion by thwarting the Union's every effort to reacha meaningful collective-bargaining agreement.Itwould serve no useful purpose to repeat and an-alyze, one by one, the Company's contract proposalsthat have remained unchanged despite the criticismsof the Board and the court in the prior case. To do sowould only be duplicative of what has already beensaid. Respondent's attempts to take refuge in the factthat the Union accepted all of the Company's con-tract proposals except for those mandatory subjectsof bargaining over which the parties reached an im-passe are to no avail. We do not understand how theUnion'sattempt to reach a collective-bargainingagreement, albeit at the expense of accepting highlydisadvantageous company proposals, can be creditedtoRespondent's asserted good-faith bargaining. Weare equally at a loss trying to understand how Re-spondent, in good faith, expected the Union to re-sume negotiations after Shea's letter of January 15refusing to make a wage proposal had, in effect, for-mally foreclosed any hope of the parties reaching anagreement. Indeed, it is clear that the Union waswilling to make even more compromises if the Com-pany would make a "decent" wage proposal.Based on the foregoing, we are satisfied that Re-spondent bargained in bad faith with no intention ofever reaching an agreement with the Union, except,perhaps, on terms that rendered the Union impotentto represent the employees, thereby belittling theUnion and its efforts in the eyes of those it was tryingeffectively to represent.We cannot judge this case in a vacuum, as Respon-dent would like us to do. The Respondent's historyof bad-faith bargaining with this very Union, its in-sistence on substantially the same proposals whichtheAdministrative Law Judge, the Board, and thecourt of appeals found to evidence Respondent'slack of good-faith bargaining, and its failure to makeany wage proposal in the instant case provide amplegrounds for affirming the Administrative LawJudge's conclusions that Respondent has again disre-garded the requirements of Section 8(a)(5) and 8(d)of the Act.'ORDER391Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Underwriters AdjustingCompany, Hackensack, New Jersey, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.rChairman Miller, who dissented from such a finding in the prior caseinvolving these parties,joins in this finding and conclusion because he con-siders the decision of the court of appeals in the prior matter to be control-ling on each of the issues wherein it is relied on in this opinionDECISIONSTATEMENT OF THE CASEGEORGE L. POWELL, Administrative Law Judge: The issuein this case is did Respondent refuse to bargain in goodfaith with the collective-bargaining agent of its employeeswithin the meaning of Section 8(a)(1) and (5) of the Na-tional Labor Relations Act, herein called the Act (29 U.S.C. Sec. 151,et seq ).The parties did meet and discuss con-tract terms but the issue is whether Respondent was actingin good faith for the purpose of arriving at a contract con-taining terms relating to wages, hours, and terms and con-ditions of employment for its employees in Hackensack,New Jersey.For the reasons hereinafter set forth, I find the GeneralCounsel has established by a preponderance of the evi-dence that Respondent was not bargaining in good faith inviolation of Section 8(a)(1) and (5) of the Act.Teamsters, Local 1 (American Communications Associ-ation)a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, hereincalled the Union, filed charges against the UnderwritersAdjusting Company, herein called the Respondent, on Jan-uary 21, 1974. These charges resulted in a Complaint andNotice of Hearing being issued March 7, 1974, by the Re-gional Director of Region 22 of the Board alleging viola-tions of Section 8(a)(1) and (5) of the Act.Respondent denied the essential allegations that it vio-lated the Act.With the General Counsel and Respondent being repre-sented by counsel and the Union by its secretary-treasurer,the case was tried before me in Newark, New Jersey, onApril 23, 24, 29, and 30, 1974. The parties were given fullopportunity to present evidence and examine and cross-examine witnesses. Counsel for General Counsel and coun-sel for Respondent filed timely briefs on June 4, 1974.Upon the entire record including my observations of thedemeanor of the witnesses, and after due consideration ofthe briefs filed, I make the following: 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONS1.JURISDICTION(a)Respondent is, and has been at all times materialherein, a corporation duly organized under, and existing byvirtue of, the laws of the State of Illinois.(b)At all times material herein, Respondent has main-tained its principal office and place of business at 244South Wacker Drive, Chicago, Illinois, and various otheroffices and places of business in the States of the UnitedStates, including an office at 33 Hudson Street, Hacken-sack, New Jersey, herein called the Hackensack office, andisnow, and at all times material herein has been continu-ously, engaged at said offices and places of business in thebusiness of providing and performing insurance adjustingservices and related services. Respondent's Hackensack of-fice is its only facility involved in this proceeding.(c) In the course and conduct of Respondent's businessoperations during the calendar year 1973, said operationsbeing representative of its operations at all times materialherein, Respondent derived revenues in excess of $50,000for services rendered directly for concerns located outsidethe State of New Jersey.(d) I find Respondent is, and has been at all times mate-rial herein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.(e) I find Local I is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAll claims adjusters, claims examiners, and claims repre-sentativesemployed by Respondent at Respondent'sHackensack office, but excluding all office clerical employ-ees, professional employees, guards, supervising adjustersand all other supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.On or about May 24, 1973, a majority of the employeesof Respondent, in the unit described above, by a secretballot election conducted under the supervision of the Re-gional Director for Region 22 of the Board, designated andselected Local I as their exclusive representative for thepurposes of collective bargaining with Respondent, and onor about May 31, 1973, said Regional Director certifiedthat Local 1 was the exclusive collective-bargaining repre-sentative of the employees in said unit.At all times since on or about May 31, 1973, Local 1 hasbeen and is now the exclusive representative of the employ-ees in the unit described above for the purposes of collec-tive bargaining and, by virtue of Section 9(a) of the Act,has been and is now the exclusive representative of all theemployees in said unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employment.B Prior Bargaining RelationshipOn March 6, 1968, the Union was certified to representRespondent's claim adjustors, examiners, and investigatorsin the New York City office and in the Newark office.' Thefollowing day, the Union requested the Respondent to bar-gain collectively with it, but the request was refused. Un-fair labor practice charges were filed by the Union and acomplaint thereon was issued on June 16, 1968. The Boardissued its Decision, reported at 172 NLRB 406 (1968), find-ing that the Respondent was engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) and (5) of theAct. The Board ordered the Respondent to bargain collec-tively with the Union upon request. The Respondent there-after filed a petition to review the Board's Order. On April15, 1969, the court of appeals handed down its Decision,reported at 409 F.2d 727 (C.A. 2) granting the Board's peti-tion for enforcement and denying the Employer's petitionfor review. Respondent thereafter filed a petition for certi-orariwhich was denied on November 10, 1969, 396 U.S.902.Following the denial of the petition for certiorari, theUnion again requested the Respondent to bargain collec-tivelywith it. Negotiations began on December 5, 1969.There were a total of 27 collective-bargaining sessions. Asitappeared to the Union that the Company was not bar-gaining in good faith, the Union on June 9, 1970, againfiled charges against the Respondent, alleging that the Re-spondent was not bargaining in good faith. A complaintissued on those charges, and on December 13, 1972, theAdministrative Law Judge issued his Decision, finding thatthe Employer had bargained in bad faith. On July 11, 1973,the Board 2 affirmed the Judge's Decision, finding that theEmployer had bargained in bad faith in violation of Sec-tion 8(a)(1) and (5) of the Act. On April 9, 1974, the U.S.Court of Appeals for the Second Circuit granted theBoard's petition for enforcement (495 F.2d 44).C. This CaseTurning now to the instant case, the Union, as notedabove, was certified on May 31, 1973, as the collective-bargaining representative for the Respondent's claims ad-justors, claims examiners, and claims representatives em-ployed at the Respondent's Hackensack, New Jersey, of-fice.Thereafter, the Union requested that the Respondentbargain with it concerning these employees The partiesmet on July 23, 1973. At this session, the Respondent'schief negotiator was the same person who represented theRespondent at the New York-Newark negotiations. TheUnion had submitted proposals to the Respondent beforethe July 23 meeting. At the July 23 meeting, the Respon-dent informed the Union that it was offereing the Unionthe same proposals, with certain minor concessions,3 it had'Hereinafter, the negotiations relating to the New York unit and theNewark unit will be referred to as New York-Newark negotiationsz 204 NLRB 10133 Some of the proposals made in the New York-Newarknegotiations wererelied on by the Administrative Law Judge in 204 NLRB 1013 as evidenceof the Respondent's bad-faith bargaining It is true that after the Adminis-trativeLaw Judge's Decision in that case the parties met again and the UNDERWRITERS ADJUSTING CO.made to the Union during the New York-Newark negotia-tions.According to the decision of the Administrative LawJudge in 204 NLRB 1013 and the position of the Union inthe instant case, the Union consistently proposed certainitems it felt it must have to represent the employees. Theseitems were (1) mandatory arbitration; (2) lay-off in inverseseniority; (3) a reasonable wage increase; (4) some modifi-cation of the management rights clause; and (5) time and ahalf for overtime. It is equally clear from the record in theinstant proceeding that Respondent was well aware of thisand that throughout the negotiations, both in New York-Newark and during the negotiations in the instant case, itrefused to substantially change its position as to these pro-posals.During the July 23 meeting, which lasted several hours,the Respondent made no concessions and insisted upon itslastNew York-Newark proposals. As no progress wasmade at the July 23 meeting, the parties agreed to meetagain on November 30, 1973. At this session, the Respon-dent again insisted upon its New York-Newark proposals.The Union responded during the November 30 session thatitwould accept all of the Respondent's proposals on fringebenefits (i.e., vacations, holidays, sick leave, pension) butthat the Union wanted mandatory arbitration of griev-ances, layoffs in reverse order of seniority, overtime on adaily and weekly basis, and improvement in the manage-ment rights clause. The Respondent at this meeting, as ithad at the prior meeting, stated that it would not give theUnion mandatory arbitration. At the November 30 session,the Respondent again refused to make any concessions asto its New York-Newark proposals.At the November 30 session, according to GeneralCounsel's witnessMichaelWhalen, Ryan (regional vicepresident of the eastern region of Respondent) asked Bend-er (secretary-treasurer and business agent of the Union) ifthe Union would have any objection to Respndent's bring-ing Claims Adjuster Charles Morgan into the office inHackensack. Bender replied that he would talk to Morganwho probably would not like it. A claims adjuster whoworked outside the office was entitled to lunch money, ap-parently a fringe benefit. No effort was made by the Unionto ascertain the need for this move, why Morgan was se-lected, or how and when the move would be made. Whalenlater talked to Morgan on the phone about the contemplat-ed move and Morgan signified he did not like the move. Afew weeks later, having heard nothing from the Union, Re-spondent moved Morgan into the office on a part-time ba-sis.At the conclusion of the case for the General Counsel,Respondent's counsel moved to dismiss as to the para-graphs of the complaint which alleged this action to beunilateral and violative of Section 8(a)(1) and (5) of theAct. After first hearing argument from General Counselagainst the motion, I granted the motion to dismiss. I havereviewed the evidence again and am still of the opinionthat this action by Respondent was not unilateral and wasEmployer did change its positions as to some of these proposals However,as will be discussedlater, the changes were minor and in some cases did notcure the criticisms made by the Administrative Law Judge and the Board393not in violation of the Act. Respondent by asking theUnion if there was any objection to the proposed move wasopening up this issue for bargaining, not for finding per-sonal preference. The Union did not attempt to bargainover this contemplated action but instead merely was con-cerned over Morgan's feelings in the matter. It is all verywell to consider the feelings of employees but the impor-tant relationship between employer and agent for employ-ees isto consider and bargain over alternatives to econom-ic action. As this was not done by the Union at the time ofthe request or within a reasonable period of days, the Re-spondent is permitted to effectuate its planned move with-out violating the laws of collective bargaining.4By letter dated January 15, 1974, the Respondent in-formed the Union that it was willing to resume negotia-tions but as the "Company has not changed its position onthe same contractual issues that separate us at all threeplaces [New York, Newark, and Hackensack], I do not be-lieve that any useful purpose would be served by such ameeting, even though the Company has not yet made awage proposal at Hackensack."D. DiscussionI find merit in the General Counsel's contention that theRespondent's negotiations with the Union concerning theHackensack employees were nothing more than a mirror'simage of the bargaining which the Respondent has en-gaged in with the Union for the New York-Newark em-ployees and which was found by the Board in 204 NLRB1013 to be bad-faith bargaining. It must then follow thatRespondent's bargaining for the Hackensack employeeswas also bad-faith bargaining.It is noted that, in his decision at 204 NLRB 1013, theAdministrative Law Judge found that the Respondent'sgrievance and arbitration proposal when read in connec-tion with Respondent's no-strike proposal was indicative ofRespondent's bad faith. In that case, as in the instant case,theRespondent would not agree to compulsory arbitra-tion, but insisted on voluntary arbitration, conceding onlythat the Union had a right to suspend the no-strike clauseif the Company refused to arbitrate a grievance.5In addition, the court of appeals in enforcing the BoardOrder in 204 NLRB 1013 stated:Another Company proposal that could only serve asa roadblock related to grievance, arbitration and no-strike provisions. The Company proposal defined a"grievance" as "an alleged violation by the Companyof the clear and unambiguous terms of the languageexplicitly set forth in [the] Agreement. ..." TheCompany could determine whether or not it wouldallow a "grievance" which was properly processed bythe Union to go to arbitration and the Union would° As par 12 of the complaint had been withdrawn by the General Counselat the onset,only the so-called "surface bargaining"allegation remains tobe decided5 Thus, if the Employer refused to go to arbitration, the Union's onlyrecourse would be to strike It was determined at the trial that a strike is notan effective weapon because in case of a strike Respondent would merelytransfer employees from other offices to do the work of the strikers 394DECISIONSOF NATIONALLABOR RELATIONS BOARDbe permitted to suspend the no-strikeclauseonly if (I)either the Company or the Union did not wish to sub-mit the matter in dispute to arbitration, (2) the matterin dispute constituted a "grievance," and (3) the Com-pany had in fact violated the Agreementas alleged inthe "grievance." These latter conditions-i.e., whetherthematter in dispute constituted a "grievance" andwhether the Company had in fact violated the Agree-ment-would be determined, in the event of a strike,by an arbitrator who would be picked exclusively bythe Company.Acceptance by the Union of the Company's propos-alwould have constituted a waiver of any right toprocess a grievance or strikeansingout of any matternot specifically covered in the Agreement and, at thetime it madethis proposal, the Companywas insistingon including only a limited number of subjects in thecontract. . . . We agree with the Administrative LawJudge's conclusion that under this proposal therewould rarely be an instance "where the Union couldsafely consider the no-strike clause suspended." Theeffect of the clause would have been to place the em-ployees in a worse position than if they had no con-tract at all and to require the Union in effect to waiveits right to represent employees with respect to dis-putes over employment conditions. The Board wasfully justified in concluding that the proposal was notmade in good faith. [495 F.2d at 49.]As the Respondent's arbitration proposal and no-strikeproposalin this case is similarto that which the Judge andthe Board criticized in 204 NLRB 1013, thesamecriticismis applicable to this case and I find the proposals were notmade in good faith.In addition, the Board has held that a grievance andarbitration proposal similar to the one in theinstant caseindicates a predetermination not to reachan agreement.Alba-Waldensian, Inc.,167 NLRB 695 (1967);Texas Coca-Cola Bottling Company,146 NLRB 420 (1964).Additionally, Respondent's proposal on health, welfare,and retirement was almost identical to the proposal putforth by Respondent in the New York-Newark negotia-tions and considered and concluded by the Judge thereinthat, if accepted by the Union, the Union would waive itsstatutory right to bargain about health, welfare, and retire-ment plans. (SeeAlba-Waldensian, Inc.,167NLRB 695(1967),Tex-TanWelhausen Co,172NLRB 851 (1968.)This proposal, articleXXII, section 2 provides, "Nochange or modification of any such plan shall be a subjectfor bargaining or grievance or arbitration between the par-tiesto this Agreement." A proposal such as this is an indi-cation of bad-faith bargaining as it denigrates the agent ofthe employees by making it give up its authority to repre-sent the employees should the proposal be accepted.Further evidence that Respondent never intended toreach anagreementand thereby refused to bargain in goodfaith, is article XV, the "No Discrimination" clause. Therethe Company proposed, "The Company and the Unionagree not to discriminate against any employee because ofrace, creed, color or national origin." The Union proposedthat they also add to that clause, "age, sex and union activ-ity." The Respondent by its own admission declined to addage, sex, and union activity taking the position that em-ployees were already protected by Federal law as to thesethree areas. Inasmuch as race, creed, color, or national ori-gin are also protected by Federal law, Respondent's posi-tion as to this issue is arbitrary and illustrates GeneralCounsel's contention that Respondent never intended toenter into a collective-bargaining agreement or ever intend-ed to bargain in good faith. As the Administrative LawJudge noted in his Decision in 204 NLRB 1013, 1023, "TheCompany's refusal to acknowledge in a collective-bargain-ing agreement what it is required by law to do is to deni-grate the status of the Union as the representative of itsemployees by demonstrating how ineffective it is as a bar-gaining agent."Moreover, the Board in its Decision at 204 NLRB 1013,in finding that the Respondent had bargained in bad faithnoted:In exchange after exchange, all of which are setforth in the Administrative Law Judge's Decision, theCompany took, in our judgment, unreasonable, cap-tious positions, determined not to yield a single advan-tage to the Union, even in those instances where itdesired to grant a benefit to the employees. For exam-ple, . . . [r]esponding to a request for a standard non-discrimination clause, the Company finally agreed notto discriminate because of race, creed, color, or na-tional origin, but significantly omitted "age, sex .. .or activities on behalf of the Union."Further illustration of Respondent's bad-faith bargain-ing isin its sick leave and holiday proposal (art. X111 andart.XI, respectively). Respondent's onlywitness,RichardRyan, admitted that the Respondent's current policy as toholidays is that it is within the discrimination of the man-ager as to whether an employee must work the day beforeand the day after a holiday in order to be entitled to theholiday.However, the Respondent's proposal as to holi-daysrequiresthat the employee work the day before andthe day after a holiday in order to be eligible to be paid forthat holiday. Ryan also testified that the Respondent's pre-sent policy as to sick leave is to permit employees morethan 10 days' sick leave. Respondent's proposal in the in-stantcase limits sick leave to 10 days. Therefore,Respondent's proposals as to sick leave and holidays weremore restrictive than the Respondent's existingpractices,thus leaving the employees in a poorer position than theywould be with no contract at all Insisting upon this is notbargaining in good faith.Dothan Eagle, Inc.,174 NLRB804, 815 (1969).Further evidence of the Company's bad-faith bargainingis itsinsistence upon its proposed broad managementrights clause in articleII. It is clearwhen reading the man-agement rights provision in conjunction with all the otherrestrictive and limited proposals made by the Respondentthat such a management rights provision requires theUnion to waive practically all of its rights.East Texas SteelCastings Company, Inc.,154 NLRB 1080 (1965).The Respondent attempted to show that it bargained in UNDERWRITERSADJUSTING CO.good faith showing that it made certain concessions afterthe Administrative Law Judge's Decision was issued in theNew York-Newarkcase.The Respondent, at the hearingmade much of its concession as to layoff in inversesenior-ity. It conceded that it would consider seniority when de-terminingwhich employee should be laid off for employeeswith 20 or more years' service. Such a concession in view ofthe few who had 20 years' serviceismeaninglessand onlypoints up the fact that the Respondent was not bargainingin good faith.Respondent also attempted to show that it made a con-cessionto the Union by changing section 2 of itsmanage-ment rights clause in article II, to permit an employee, whobelieves that the amount of work being assigned to him isunreasonably excessive, to submit a grievance regardingthe amount of work assigned to him. However,in section 1in articleVI of those same proposals, the Respondent spe-cifically excluded from arbitration a grievance wherein theemployee claims that the amount of work assigned to anemployee is unreasonably excessive. Thus, Respondentpermits employees to file a grievance over excessive workloads but excludes such a grievance from arbitration. Suchconcession is of no valuesince, in fact, it is no concession.Another attempt by Respondent to show a concession inbargaining had to do with the checkoff proposal of theUnion. At first Respondent opposed monthly checkoff ofunion dues but then conceded that it would checkoff duesbut only on a quarterly basis. Thus the employees wouldhave an unbalanced paycheck every 3 months making theirpersonal budgeting more difficult with the obvious blamefalling on the Union. This effort to undercut the Unionand embarass the employees, when viewed with the evi-dence given by Respondent that it would be easier andcheaper to have dues checkoff each payday in their compu-terized payroll operation, leads to the conclusion that Re-spondent was bargaining in bad faith. In this respect itwould make no difference, in law, if the Union would agreeto it.It isevident from all of the above that the Respondentnever intended to enter into good-faith negotiations withthe Union. The Board has held that the duty to bargaincollectively as defined in Section 8(d) of the Act requiresthe parties "to meet at reasonable times and confer in goodfaithwith respect to wages, hours, and other terms andconditions of employment, or the negotiation of an agree-ment ... ... Although this obligation does not "'compeleither party to agree to a proposal or require the making ofa concession,' Section 8(d) does contemplate a willingnessto enter negotiations `with an open mind and purpose toreach an agreement consistent with the respective rights ofthe parties,"Sweeney &Co, Inc, 176 NLRB 208, 211(1969). The Supreme Court has stated that the mere enter-ing into sterile,marathon discussions of union-manage-ment differences does not satisfy the duty to bargain ingood faith,N.L.R.B. v. American National Insurance Co,343 U.S. 395, 402 (1952). The ultimate issue of whether theCompany conducted its bargaining negotiations in goodfaith involves a finding of motive or state of mind whichcan only be inferred from circumstantial evidence. Thus, inthe instant case the Respondent's past history of bad-faithbargaining with this very Union, the Respondent's contin-395uation of this same pattern of bargaining during the instantHackensack negotiations (even in the face of a Board Or-der as to the New York-Newark units); the Respondent'sinsistence on substantially the same proposals that werejustifiably criticized by the Administrative Law Judge andthe Board in the prior case and which were used as a basisin that case for a finding of bad-faith bargaining; the fail-ure to make a wage proposal; and, finally, the hollow con-cessionsmade by the Respondent all point to only oneconclusion-that the Respondent did, in fact, bargain inbad faith and had no intention of ever reaching an agree-ment with the Union,6 and I so find.111.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section II,above, occunng in connection with the Respondent's oper-ations described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1Respondent is an employer engaged in commerce andthe Union is a labor organization within the meaning of theAct.2.Since May 31, 1973, the Union has been the certifiedexclusive collective-bargaining representative of employeesof Respondent, within the meaning of Section 9(a) of theAct, in a unit composed of all claims adjusters, claims ex-aminers, and claims representatives employed by Respon-dent at Respondent's Hackensack office, but excluding alloffice clerical employees, professional employees, guards,supervising adjusters and all other supervisors as defined inthe Act, which is a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.3.By proposing substantially the same terms relating togrievance, arbitration, and no-strike as the Board and theCourt of Appeals had previously decided to be a proposalnot made in good faith, Respondent refused to bargain ingood faith with the Union in violation of Section 8(a)(5) ofthe Act.4.By proposing substantially the same terms relating tohealth, welfare, and retirement as the Board and the Courtof Appeals had previously decided to be bad-faith bargain-ing,Respondent refused to bargain in good faith with theUnion in violation of Section 8(a)(5) of the Act.5.By taking an arbitrary stand in refusing to add "age,6 General Counselcontends that I erred in ruling that Respondent did nothave to produce notes taken by a witness who testified openly about meet-ings attended by witnesses for the GeneralCounselwho also had testified,under the authorityofN L R B v Tex-Tan,Inc, 318 F 2d472 (C.A 5,1963). There is no doubt but that the notes would be proper evidence butjust because there is evidence available for introduction does not mean itmust be produced The presiding judge has discretion in limiting the amountof evidence introducedWitnesses had testified on the points involved in thenotes 396DECISIONSOF NATIONALLABOR RELATIONS BOARDsex and union activity" to its "No Discrimination" clausewhich included "race, creed, color or national origin," Re-spondent refused to bargain in good faith with the Unionin violation of Section 8(a)(5) of the Act.6.By proposing terms for sick leave and holidays whichwere more restrictive than existing practices, Respondentrefused to bargain in good faith with the Union in violationof Section 8(a)(5) of the Act.7.By proposing a broad management rights clausewhich when read in conjunction with the other restrictedand limited proposals made by Respondent requires theUnion to waive practically all its rights to represent theemployees, Respondent refused to bargain in good faithwith the Union in violation of Section 8(a)(5) of the Act.8.Concessions made by Respondent to the Union in a)considering the use of seniority when determining whichemployee should be laid off only for employees having 20or more years seniority; b) permitting an employee to sub-mit a grievance over work assignments while excludingthese from arbitration; and c) granting checkoff of uniondues each calendar quarter rather than the more efficientcheckoff on each payday, are only "hollow"concessionsand cannot be relied on as a true concession made in agood-faith effort to reach a collective-bargaining agree-ment.9.By refusing to bargain in good faith with the Union,Respondent violated Section 8(a)(1) as well as Section8(a)(5) of the Act.10.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11.Except to the extent found above, Respondent hasnot engaged in conduct violative of the Act as alleged inthe complaint.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent bargained unlawfullywith the Union, I will recommend that it be ordered tocease and desist from bargaining in bad faith and to bar-gain, upon request, in good faith with the Union in theabove-described unit and, if an understanding is reached,that it embody such understanding in a signed agreement.As evidence of its bad-faith bargaining is found in some ofthe contract clauses Respondent has insisted upon to im-passe, Respondent should be ordered to modify the clausesin order to comply with the requirements of good-faith bar-gaining.'Upon the basis of the foregoing findings of fact, conclu-sions of law, and on the entire record in this case, andpursuant to Section 10(c) of the Act, I herebyissue thefollowing:ORDERSRespondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Insisting to impasse upon collective-bargaining con-tract clauses which in substance have previously been heldby the Board and the Courts to constitute refusals to bar-gain in good faith.(b)Refusing to bargain in good faith with the Union inthe following appropriate unit:All claims adjusters, claims examiners and claims rep-resentatives employed by Respondent at Respondent'sHackensack office but excluding all office clerical em-ployees, professional employees, guards, supervisingadjusters and all other supervisors as defined in theAct, which is a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist Teamsters Local No. I (American Communi-cationsAssociation) a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, or any other labor organization, to bargain col-lectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from engaging in such activities, except to theextent that such rights may be affected by an agreementrequiring membership in a labor organization as a condi-tionof employment, as authorized by Section 8(a)(3) of theAct.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Upon request, bargain in good faith with the Unionfor employees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and, if an un-derstanding is reached, embody such understanding in asigned agreement.iAt stake in collective bargaining is the best interest of the employer anditsemployees,and this goal should never be lost sight of in bargainingmeetings between their respective agents As ethical considerations are in-volved in good faith,an order to bargain in good faith is effective to theextent the bargaining parties have good ethics Should a more mechanicalapproach be used in remedying bad-faith bargainingby theBoard, in orderto effectuate the policies of the Act,the Board could use its rulemakingpowers and consider argument and proposals from all sides If unethicaltactics of agents is the problem, the Board could effectively curtail thataspect by dealing directly with their right to appear before the Board Atpresent, an order to bargain in good faith is sufficient for men of good will9 In the event no exceptions are filed asprovided by Sec102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 10248 of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes UNDERWRITERS ADJUSTING CO.(b)Post at its offices in Hackensack, New Jersey, copiesof the attached notice marked "Appendix." 9 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 22, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.9In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrderof the NationalLaborRelationsBoard" shall read "Posted Pursuantto a Judgmentof the UnitedStates courtof Appeals Enforcing an Orderof the National LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unions397To bargain collectively through a representativeof their own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these thingsWE WILL NOT do anything that interferes with theserights.WE WILL NOT continue to bargain in bad faith, butWE WILL bargain in good faith with Teamsters LocalNo. I (American Communications Association) a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, as the repre-sentative of our employees in the unit described be-low:All claims adjusters, claims examiners and claimsrepresentativesemployedbyRespondentatRespondent's Hackensack office, but excluding alloffice clerical employees, professional employees,guards, supervising adjusters and all other supervi-sors as defined in the Act, which is a unit appropri-ate for purposes of collective bargaining within themeaning of Section 9(b) of the Act.And, if an understanding is reached, embody such un-derstanding in a signed agreement.UNDERWRITERS ADJUSTINGCOMPANY